Motion, returnable March 14, 1958, to dismiss appeal from an order of the Appellate Term for lack of prosecution. On April 29, 1957 the Appellate Term granted leave to appeal to this court. No notice of appeal has been filed. (Civ. Prae. Act, §§ 562, 624, subd. 2.) As the appellant has not served or filed a notice of appeal within 30 days after the entry of the order granting leave to appeal (Civ. Prae. Act, § 624, subd. 2) no appeal is pending in this court to which a motion to dismiss may be addressed. Motion dismissed, without costs.
Present — Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ.